                Case 20-10345-MFW              Doc 42       Filed 02/18/20        Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11
In re:

VIP CINEMA HOLDINGS, INC., et al.,1                         Case No. 20-10345 (MFW)

                                                            (Joint Administration Requested)
                                       Debtors.


         NOTICE OF FILING OF AMENDED LIST OF CREDITORS WHO HAVE
          THE 30 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS

         PLEASE TAKE NOTICE that, on February 18, 2020, the above-captioned debtors and

debtors in possession filed the Consolidated List of Creditors Who Have the 30 Largest

Unsecured Claims and are Not Insiders.

         PLEASE TAKE FURTHER NOTICE that, attached hereto as Exhibit A is the Amended

Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and are Not Insiders,

which has been amended solely to add additional contact information regarding the parties listed

thereupon.




1
    The Debtors in these chapter 11 cases, for which joint administration has been requested, along with the last
    four digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG
    Cinema Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP
    Property Management II, LLC (1421).
            Case 20-10345-MFW   Doc 42     Filed 02/18/20   Page 2 of 2




Dated: February 18, 2020
       Wilmington, Delaware              BAYARD, P.A.

                                          /s/ Daniel N. Brogan
                                         Erin R. Fay (No. 5268)
                                         Daniel N. Brogan (No. 5723)
                                         Gregory J. Flasser (No. 6154)
                                         600 North King Street, Suite 400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 655-5000
                                         Facsimile: (302) 658-6395
                                         Email: efay@bayardlaw.com
                                                 dbrogan@bayardlaw.com
                                                 gflasser@bayardlaw.com

                                         - and -

                                         ROPES & GRAY LLP
                                         Gregg M. Galardi (No. 2991)
                                         Cristine Pirro Schwarzman (pro hac vice
                                         pending)
                                         1211 Avenue of the Americas
                                         New York, New York 10036
                                         Telephone: (212) 596-9000
                                         Facsimile: (212) 596-9090
                                         E-mail: gregg.galardi@ropesgray.com
                                                 cristine.schwarzman@ropesgray.com

                                         Proposed Counsel for the Debtors and Debtors
                                         in Possession




                                    -2-
